This case arose out of certain proceedings by search warrant to forfeit to the state certain beer and whisky in the railroad depot at Sulphur, Okla. It is a companion case to O. F. HaleyCo. v. State, ante, 125 P. 736. It arose out of proceedings upon the same search warrant that case arose from, and the record is identical, except as to the names of parties and description of the property.
For the reasons given in that case, the judgment of the lower court in this case should be affirmed.
By the Court: It is so ordered.